      Case 2:19-cv-00331 Document 25 Filed on 09/29/20 in TXSD Page 1 of 2
                                                                              United States District Court
                                                                                Southern District of Texas

                                                                                   ENTERED
                                                                               September 29, 2020
                         UNITED STATES DISTRICT COURT
                                                                                David J. Bradley, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                            CORPUS CHRISTI DIVISION

ALVIN HICKS,                                 §
                                             §
        Plaintiff,                           §
VS.                                          § CIVIL ACTION NO. 2:19-CV-331
                                             §
ANDREW NINO,                                 §
                                             §
        Defendant.                           §

     ORDER ADOPTING MEMORANDUM AND RECOMMENDATION
   TO DENY DEFENDANT NINO’S MOTION FOR SUMMARY JUDGMENT

       Before the Court is Defendant Andrew Nino’s Motion for Summary Judgment

(D.E. 22), seeking judgment that Plaintiff failed to exhaust administrative remedies that

are a prerequisite to filing suit. On August 12, 2020, United States Magistrate Judge

Jason B. Libby issued his “Memorandum and Recommendation to Deny Defendant

Nino’s Motion for Summary Judgment” (D.E. 23), recommending that the motion be

denied because the record reflects that Plaintiff timely complied with the prison grievance

procedure and that his Step One and Step Two grievances were both denied on the merits.

The parties were provided proper notice of, and opportunity to object to, the Magistrate

Judge’s Memorandum and Recommendation.              FED. R. CIV. P. 72(b); 28 U.S.C.

§ 636(b)(1); General Order No. 2002-13. No objections have been timely filed.

       When no timely objection to a magistrate judge’s memorandum and

recommendation is filed, the district court need only satisfy itself that there is no clear

error on the face of the record and accept the magistrate judge’s memorandum and


1/2
      Case 2:19-cv-00331 Document 25 Filed on 09/29/20 in TXSD Page 2 of 2




recommendation. Guillory v. PPG Industries, Inc., 434 F.3d 303, 308 (5th Cir. 2005)

(citing Douglass v. United Services Auto Ass’n, 79 F.3d 1415, 1420 (5th Cir. 1996)).

       Having reviewed the findings of fact and conclusions of law set forth in the

Magistrate Judge’s Memorandum and Recommendation (D.E. 23), and all other relevant

documents in the record, and finding no clear error, the Court ADOPTS as its own the

findings and conclusions of the Magistrate Judge.       Accordingly, Defendant Nino’s

motion for summary judgment (D.E. 22) is DENIED.

       ORDERED this 29th day of September, 2020.

                                            ___________________________________
                                            NELVA GONZALES RAMOS
                                            UNITED STATES DISTRICT JUDGE




2/2
